NO. 07-04-0540-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     MAY 24, 2005

                         ______________________________

                          EX PARTE JULIA ALAYNE BLACK
                        _________________________________

           FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

                      NO. 9872; HONORABLE TOM NEELY, JUDGE

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      On May 9, 2005, the appellee filed a Motion to Dismiss Appeal and by its letter of

May 20, 2005, appellant, the Texas Department of Public Safety, has joined the Motion.

No decision of this Court having been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith. Tex. R. App. P. 42.1. All costs incurred are adjudged against the party

incurring the same.




                                                James T. Campbell
                                                    Justice